Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses using gaps in phone construction to improve the frequency response of the device as structured to act for communications purposes. For example Khripkov et al (US 2020/321688) discloses an antenna system in a mobile device which uses multiple gaps in the construction to improve performance.  The prior art des not disclose the specific structures defined as an antenna, comprising: a frame body having a middle frame; an outer metal frame surrounding an edge of the middle frame and connected with the middle frame; the outer metal frame comprising a first side frame, a second side frame, a third side frame opposite to the first side frame, and a fourth side frame opposite to the second side frame, which are connected end to end; a circuit board arranged in the frame body, including a feeding part and a switch circuit electrically connected with the third side frame; a first gap formed between the third side frame and the middle frame; a second gap formed between one end of the second side frame near the third side frame and the middle frame; wherein the first gap is communicated with the second gap. When incorporating each and every limitation of the respective claims, as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LEWIS G WEST/            Primary Examiner, Art Unit 2648